Citation Nr: 0604606	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands, to include as due to undiagnosed illness.

2.  Entitlement to service connection for numbness of the 
feet, to include as due to undiagnosed illness.

3.  Entitlement to service connection for imbalance, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for weakness of the 
legs, to include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for sore joints, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for thought 
difficulties, to include as due to undiagnosed illness.

8.  Entitlement to service connection for memory 
difficulties, to include as due to undiagnosed illness.

9.  Entitlement to service connection for sleep difficulties, 
to include as due to undiagnosed illness.

10.  Entitlement to service connection for schizophrenia, to 
include as due to undiagnosed illness.

11.  Entitlement to service connection for tooth loss, to 
include as due to undiagnosed illness.

12.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The appellant had active military service from February to 
May 1989 and from August 1989 to August 1993, to include 
service in Southwest Asia from September 1990 to September 
1991 during the Persian Gulf War.  He also had additional 
periods of inactive service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

In accordance with the appellant's request, a hearing was 
scheduled before a Veterans Law Judge in Washington, D.C., in 
January 2006.  He did not report for that hearing, nor has he 
offered any excuse for his failure to report.  His request 
for a hearing is therefore considered withdrawn.

In January 2006 written argument to the Board, the 
appellant's representative raised a claim on the appellant's 
behalf for service connection for degenerative disc disease 
of the cervical spine.  The RO has not considered this claim, 
and it is REFERRED for any appropriate action.

The claims of entitlement to service connection for 
schizophrenia and chronic fatigue syndrome are the subject of 
the REMAND below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  There are no objective findings or otherwise 
independently verifiable evidence of numbness of the hands 
and feet, imbalance or weakness of the legs.

2.  The veteran's thought, memory, and sleep difficulties are 
attributable to his schizophrenia, and there is no medical 
evidence indicating they are possible manifestations of 
undiagnosed illness.

3.  The veteran's tooth loss is attributable to periodontal 
disease.  He does not have a dental condition or disability 
as a result of trauma during his active military service. 

4.  There are no objective findings or otherwise 
independently verifiable evidence of headaches.

5.  Although the veteran was diagnosed with degenerative 
joint disease, the evidence of record does not support that 
diagnosis.  There are no other objective findings or 
otherwise independently verifiable evidence of sore joints.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by numbness of the hands 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

2.  A chronic disability manifested by numbness of the feet 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

3.  A chronic disability manifested by imbalance was not 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

4.  A chronic disability manifested by weakness of the legs 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

5.  A chronic disability manifested by headaches was not 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

6.  A chronic disability manifested by sore joints was not 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

7.  A chronic disability manifested by thought difficulties 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

8.  A chronic disability manifested by memory difficulties 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

9.  A chronic disability manifested by sleep difficulties was 
not incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2005). 

10.  A chronic disability manifested by tooth loss was not 
incurred in or aggravated by the appellant's active duty 
service, and there is no legal basis for granting service 
connection for periodontal disease.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.317, 3.381 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's two-volume VA claims folder, which includes, but 
is not limited to: the service medical records; VA treatment 
and hospitalization records dated from 1996 to 2005; lay 
statements from the appellant's mother and father; VA medical 
examination reports dated in 2003; records from the Social 
Security Administration; private medical records from the 
Center for Individual and Family Counseling, Harding 
Hospital, and Mansfield General Hospital.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board will focus on the most salient and relevant evidence, 
but the appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  However, as to the 
undiagnosed illness part of the appellant's claims, as 
discussed in more detail below, he is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multi-symptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.  

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations from September 1990 to September 1991.  
Therefore, he had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With each of these claims, it must be noted that the veteran 
is not competent to render medical diagnoses or opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, he cannot diagnose any of the claimed 
conditions or opine regarding the etiology of any claimed 
condition.  The same applies to the statement from his 
father.

In August 1999, the appellant filed claims for VA 
compensation, listing numbness of the hands, numbness of the 
feet, imbalance, weakness of legs, headaches, sore joints, 
thought difficulties, memory difficulties, sleep 
difficulties, mental illness, chronic fatigue, and tooth 
loss.  In September 2000, he filed claims for bilateral 
arthritis of the knees and elbows, for paranoid schizophrenia 
and for depression.

In September 2001 all of the veteran's claims were 
readjudicated based upon the VCAA and subsequently denied.

Numbness of the hands and feet, imbalance, weakness of the 
legs

With respect to "imbalance," the only record possibly 
relevant was treatment in April 1989 for a fainting incident, 
but that was due to dehydration.  Upon separation from active 
duty in 1993, the appellant completed a Report of Medical 
History wherein he denied having or ever having dizziness or 
fainting spells.  Clinical evaluation of his neurologic 
condition was normal.  Similar denials were made by him in 
April 1994, with no pertinent abnormalities shown upon 
examination. 

There are no service medical records showing complaints of or 
treatment for numbness of the hands or feet, or for weakness 
of the legs.

VA treatment notes reflect the following.  In February 2002, 
the appellant stated that he had numbness in his hands and 
feet and could not feel his toes at times.  He further stated 
that he had dizziness since 1991 and was unable to keep his 
balance.   

When examined by VA in January 2003, he denied having any 
numbness of the hands or feet or any weakness of the legs.  
He did state that he began having balance problems in 1990 or 
1991, and he was having daily dizzy spells, of 10-20 seconds 
duration.  Assessments included dizziness, and the examiner 
noted that there was no objective evidence of this on 
examination.  A CT scan of the head was normal. 

The competent medical evidence does not reveal a diagnosis of 
numbness of the hands or feet, or of imbalance, or weakness 
of the legs, or of any disability to account for the 
veteran's complaints.  Absent a present diagnosis of a 
chronic disability manifested by numbness of the hands and 
feet, or of imbalance, or weakness of the legs, service 
connection for it cannot be granted.  38 C.F.R. § 3.303; 
Gilpin, supra.  The Board will therefore discuss entitlement 
to service connection for a disability as due to undiagnosed 
illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has actually never sought treatment 
for complaints of numbness of the hands and feet or weakness 
of the legs, so it would be difficult to conclude his 
complaints are chronic.  He states the dizziness is chronic, 
and he is certainly competent to relate such subjective 
symptoms as numbness or loss of balance or weakness.  
Regardless, there must be either objective indicators of a 
disability, such as "signs" evident to a medical examiner 
or other, non-medical indicators capable of independent 
verification.  There is no such evidence here.  No medical 
examiner has indicated any objective findings of numbness of 
the hands and feet or of imbalance or weakness of the legs.  
In fact, every neurological medical examination has been 
normal, and the VA examination showed no objective evidence 
of balance difficulties.  Furthermore, the evidence reflects 
no independently verifiable non-medical indicators consistent 
with numbness of the hands and feet or imbalance or weakness 
of the legs.  That is, there is no evidence verifying the 
veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from any 
chronic disability manifested by numbness of the hands and 
feet, or imbalance, or weakness of the legs, within the 
meaning of applicable law and regulations.  

Service connection for chronic disabilities manifested by 
numbness of the hands and feet, or by imbalance, or by 
weakness of the legs, therefore, is denied.  38 C.F.R. 
§ 3.317.  

Headaches

With respect to headaches, the appellant did complain of a 
headache of one day's duration, in conjunction with vomiting 
and lower back pain, in January 1990, with diagnosis of viral 
infection.  He also complained of a headache, in conjunction 
with fever and vomiting, in March 1993, with diagnosis of 
upper respiratory infection.  Upon separation from active 
duty in 1993, the appellant completed a Report of Medical 
History wherein he denied having or ever having frequent or 
severe headaches.  Clinical evaluation of his neurologic 
condition was normal.  Similar denials were made by him in 
April 1994, with no pertinent abnormalities shown upon 
examination.

VA treatment notes reflect the following.  In February 2002, 
the appellant stated that he first started having headaches 
after he returned from the Persian Gulf.  When examined by VA 
in January 2003, he denied having any headaches at that time.
 
The competent medical evidence does not reveal a diagnosis of 
headaches to account for the veteran's complaints.  Absent a 
present diagnosis of a chronic headache disorder, service 
connection cannot be granted.  38 C.F.R. § 3.303; Gilpin, 
supra.  The Board will therefore discuss entitlement to 
service connection for a disability as due to undiagnosed 
illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has actually never sought treatment 
for complaints of headaches, so it would be difficult to 
conclude his complaints are chronic.  He states his headaches 
are chronic, and he is certainly competent to relate such 
subjective symptoms as pain and frequency.  Regardless, there 
must be either objective indicators of a disability, such as 
"signs" evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  There is no 
such evidence here.  The evidence of record does not show 
that the claimed disability ever existed.  No medical 
examiner has indicated any objective finding of headaches.  
In fact, the veteran himself denied having chronic or severe 
headaches since his discharge from service.  He also denied 
having any complaints of headaches at the January 2002 VA 
medical examination.  There is no evidence verifying the 
veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from any 
chronic disability manifested by headaches, within the 
meaning of applicable law and regulations.  

Service connection for chronic disability manifested by 
headaches, therefore, is denied.  See 38 C.F.R. § 3.317.  

Sore joints

With respect to sore joints, in addition to the lower back 
pain reference in January 1990, the appellant complained of 
right ankle pain in May 1990, with diagnosis of resolving 
right ankle sprain in June 1990; leg pain in November 1991; 
and sore right shoulder of 3-4 weeks' duration in March 1992, 
with diagnoses of trapezius strain and right T5-6 facet 
dysfunction.  After undergoing physical therapy, an April 
1992 note indicates that he had had "100% relief of pain," 
and the assessment was resolved mid upper back pain.

Upon separation from active duty in 1993, the appellant 
completed a Report of Medical History wherein he denied 
having or ever having swollen or painful joints, arthritis, 
rheumatism, bursitis, bone, joint or other deformity, painful 
or trick shoulder or elbow, recurrent back pain, and trick or 
locked knee.  The clinical evaluation of his extremities and 
spine was normal.  Similar denials were made by him in April 
1994, with no pertinent abnormalities shown upon examination.

VA treatment notes reflect the following.  When hospitalized 
from August to October 1999, the appellant complained of 
joint pain, specifically occasional knee and shoulder 
stiffness.  In May 2000, he complained of knee problems for 
the prior 3-4 years, with no recollection of trauma.  It was 
also noted that he wore a brace for his back.  Although a 
diagnosis of degenerative joint disease was listed, x-rays of 
the knees in July 2000 were normal.  In November 2000, the 
appellant complained of intermittent knee pain.  In October 
2001, the appellant complained of occasional knee pain.  In 
February 2002, he stated that he had pain in his knees and 
joints.

A report of contact dated in September 2000, developed in 
connection with the appellant's claim for Social Security 
disability benefits, indicates that he stated he had had 
arthritis for 4-5 years and that he had knee pain with 
weather changes, as well as elbow and shoulder pain.  He 
reported his "arthritis doctor" was at VA.  When examined 
by a private physician in November 2000 for Social Security, 
he stated that he had knee pain, but denied any history of 
injuries to the knees.  X-rays of the right knee showed no 
abnormalities, and impressions included non-specific right 
knee pain, no objective findings.  The accompanying 
musculoskeletal data sheet showed completely normal findings 
for all joints examined.  When examined by a psychologist for 
Social Security in November 2000, the appellant stated that 
he had been diagnosed with the onset of arthritis.

When examined by VA in January 2003, the appellant complained 
of elbow pain beginning in 1993, with no known injury.  He 
stated he began having knee problems in 1994, with the left 
worse than the right.  Assessments included bilateral knee 
pain/strain and bilateral elbow pain/strain.  The physical 
examination was normal with no evidence of disability on x-
ray.  

The competent medical evidence does not reveal a diagnosis of 
arthritis, as the veteran contends, nor has any other chronic 
disorder been diagnosed to account for the veteran's 
complaints or sore joints.  Despite the notations of 
arthritis, based strictly on the veteran's reported medical 
history, the fact is that x-rays have shown no abnormalities.  
Arthritis is, by its nature, a condition that can only be 
diagnosed based on x-ray findings.  As for the notations of 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Absent a present diagnosis of a chronic 
disability manifested by sore joints, to include arthritis, 
service connection cannot be granted.  See 38 C.F.R. § 3.303; 
Gilpin, supra.  The Board will therefore discuss entitlement 
to service connection for a disability as due to undiagnosed 
illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  Although the veteran sought treatment for his 
alleged sore joints on several occasions, there is no 
objective evidence verifying his complaints.  In fact, all of 
the objective evidence supports a finding that the veteran's 
joints are normal and that he does not suffer from 
degenerative joint disease.  He is certainly competent to 
relate such subjective symptoms as pain and frequency.  
Regardless, there must be either objective indicators of a 
disability, such as "signs" evident to a medical examiner 
or other, non-medical indicators capable of independent 
verification.  There is no such evidence here.  Examinations 
have shown normal gait and normal range of motion.  Thus, it 
cannot be said that the veteran suffers from any chronic 
disability manifested by sore joints, to include arthritis, 
within the meaning of applicable law and regulations.  

Service connection for chronic disabilities manifested by 
sore joints, to include arthritis, is therefore denied.  See 
38 C.F.R. § 3.317.  

Thought difficulties, memory difficulties, and sleep 
difficulties

Service medical records contained no complaints, findings or 
treatment for any thought, memory or sleep difficulties.  On 
the Report of Medical History completed at the time of 
separation in March 1993, the veteran indicated that he had 
never suffered from any of the above.

VA treatment notes reflect the following.  In February 2002, 
the appellant stated that he started having sleep problems 
after he returned from the Persian Gulf, along with memory 
problems.  When examined by VA in January 2003, he denied 
having any sleep difficulties.  He stated his sleep 
disturbances had resolved with recent medications.  When his 
schizophrenia is stable, the medical evidence indicates that 
no thought disorder or impaired memory is shown.

Regardless, the medical evidence overwhelmingly shows that 
the veteran's thought difficulties (i.e., paranoia, etc.), 
memory difficulties, and sleep difficulties, when or if 
present, are clearly attributable to his diagnosed 
schizophrenia.  The Board notes that it need not go through 
an undiagnosed illness analysis because these complaints are 
both known and definitively diagnosed as part of the 
veteran's psychiatric disorder.  See 38 C.F.R. § 3.317.  The 
claim for service connection for schizophrenia is being 
remanded at this time, and the merits of that claim will be 
addressed after additional evidentiary development.

Tooth loss 

During service, the veteran received regular routine dental 
care, to include cleanings and fillings. No trauma was noted. 
A 1992 dental chart indicated that the far back teeth - #1 
and #32 on the right and #16 and #17 on the left were 
missing. During the separation examination, he denied having 
severe tooth or gum trouble. This was also denied during his 
1994 reserve examination. The 1994 dental examination showed 
the same teeth missing as in 1992.  

VA treatment records show the following.  In April 1999, it 
was noted that the veteran had many missing teeth, and he 
stated that he had lost the lower teeth playing football 
during service.  In August 1999, he complained of a broken 
tooth, and a diagnosis of periodontitis was rendered.  It was 
noted that he had a bridge on the lower teeth and some upper 
teeth were missing.  Dentition was poor.  In November 2000, 
he reported that he was having some teeth pulled for 
dentures.

VA examination in 2003 showed all maxillary teeth were 
missing, as well as #17, #18, #23, #24, #25, #26, #31, and 
#32.  The examiner diagnosed chronic periodontitis, most 
likely bacterial, and could not relate this to any incident 
of the veteran's military service.

The veteran's service medical records are entirely negative 
for any injury to his face or for any dental trauma.  The 
evidence also does not support his contention that he lost 
his lower teeth during service.  See 1992 and 1994 dental 
charts.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. See 38 
C.F.R. § 3.381. Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service. When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW). 38 C.F.R. § 3.381(b). The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment. 38 C.F.R. § 17.161(c).

The veteran has not identified the specific teeth for which 
he claims service connection. In addition, the record does 
not demonstrate the existence of a current dental condition 
for which service connection might be granted.  The veteran's 
missing teeth have been ascribed to poor dentition and 
periodontal disease.  Service connection for periodontal 
disease for compensation purposes is not permitted, and as a 
matter of law, the claim must be denied. Sabonis v. Brown, 6 
Vet.App. 426 (1994); see also Byrd v. Nicholson, No. 04-1384 
(U.S. Vet. App., Dec. 23, 2005). 

The veteran is not entitled to service connection for one or 
more missing teeth for the purpose of eligibility for VA 
outpatient dental treatment by reason of having incurred a 
dental condition or disability in service by trauma because 
there is no competent or credible evidence of record that any 
such event or injury happened to the veteran while he was on 
active military duty.  See 38 U.S.C.A. § 1712(a) (West 2002);  
38 C.F.R. §§ 3.381(a), 17.161(c) (2005). Mere treatment in 
service, e.g., extracting teeth, abscesses etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)). See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997).

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, that was done with the July 2001 
letter.  In fact, the veteran was provided with letters 
compliant with the VCAA in July 2001 and March 2004.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the veteran in the July 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that for the 
veteran to establish entitlement to service connected 
compensation benefits, the evidence must demonstrate three 
things: an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability (medical evidence, including a VA 
examination will show this, otherwise, VA may use statements 
from the veteran or others that show the veteran has 
persistent or recurring symptoms of a disability); and a 
relationship between the veteran's current disability and an 
injury, disease or event in military service.  The veteran 
was informed that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the veteran's particular claim.

In addition, the RO informed the veteran in the July 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The March 2004 letter expressly informed the veteran of what 
evidence was needed to substantiate a claim for service 
connection for undiagnosed illness based on his Persian Gulf 
service.  He was advised what medical and non-medical 
evidence he could submit to support his claims.

The VCAA notice letter provided to the veteran in 2004 
specifically contained the "fourth element," and told him 
to submit any evidence in his possession. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, private medical records as well as VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The RO obtained his 
records from the Social Security Administration.  To the 
extent certain private medical records are not in the file 
(i.e., Tidewater Physicians Multispecialty Group and Dr. 
Norfleet), that is because those records have been destroyed 
or are otherwise unavailable.  Without any indication missing 
records actually assist, further requests to obtain them are 
futile.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claims.  The veteran 
was provided VA examinations in 2003 as to his claims for 
service connection, which included etiology opinions as 
appropriate. Further examination is not needed since there is 
no contradictory medical evidence in this case.

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  The Board can 
therefore proceed to consider the merits of the claims.  


ORDER


Entitlement to service connection for numbness of the hands, 
to include as due to undiagnosed illness, is denied.

Entitlement to service connection for numbness of the feet, 
to include as due to undiagnosed illness, is denied.


ORDER (Continued)

Entitlement to service connection for imbalance, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for weakness of the legs, 
to include as due to undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for sore joints, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for thought difficulties, 
to include as due to undiagnosed illness, is denied.

Entitlement to service connection for memory difficulties, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for sleep difficulties, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for tooth loss, to include 
as due to undiagnosed illness, is denied.


REMAND


As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the veteran's claims must be 
remanded for VA examinations.

Schizophrenia

The file contains records from Manfield General Hospital for 
hospitalization for schizophrenic reaction from August to 
October 1978, from Harding Hospital for hospitalization for 
schizophrenic disorder, undifferentiated type, from October 
1980 to April 1981, and from The Center for Individual and 
Family Counseling for outpatient treatment - all prior to the 
appellant's entry onto active duty.  

The appellant's service medical records show no complaints of 
or treatment for psychiatric symptomatology.  There is some 
discrepancy as to whether he was being maintained on 
psychotropic medication during his period of service.  The 
records from The Center for Individual and Family Counseling 
show that Dr. O'Leary prescribed Haldol on August 9, 1989, 
just three weeks prior to the appellant's entry onto active 
duty, and Dr. O'Leary then noted in October 1989 that the 
appellant was in the military and a one-month prescription 
would be called in for him until he arranged for follow-up 
care.  The appellant's statements on this matter are 
extremely inconsistent.  See September 1999 VA treatment 
record ("He reports that he has always taken his medication 
'religiously' since 1977, and that he filled his private MD 
prescriptions locally even when he was in the military.") 
versus October 2001 VA treatment record (". . . was not 
taking any psychotropic medications during his military 
service.") versus March 2004 statement from his mother 
("When he was sent to Saudi I contacted [the private 
physician that had previously prescribed Haldol] and he gave 
me a prescription for a year and I monthly sent it to my 
son.").  

Although the records from The Center for Individual and 
Family Counseling show that the appellant immediately 
reinstituted outpatient treatment in September 1993 (just 
after discharge from service), he was, at that time, stable 
and taking psychotropic medication.  After a few weeks of 
meeting to discuss his future plans after the military, the 
sessions were ended since objectives were met.  The diagnosis 
at that time was adjustment disorder.  In June 1994, he was 
terminated as a client because goals had been met with no 
additional services needed.  He began seeking treatment again 
in September 1994, with more regular VA and private treatment 
from early 1996 to the present.

In 2003, the RO had the appellant examined seeking an opinion 
as to whether the schizophrenia was aggravated by military 
service.  Since that examination, however, another volume has 
been added to the claims folder, and the additional evidence 
includes the pre-service hospitalization and treatment 
records, as well as some records from Dr. O'Leary and Dr. Lee 
at Harding Hospital for treatment the appellant sought in 
June 1989, immediately after completing basic training.  This 
evidence contains a reference from Dr. O'Leary to this being 
a psychotic relapse, and statements from Dr. Lee that the 
appellant was decompensating in the wake of the combination 
of being off medications and the stress of leaving military 
basic training.  Dr. Lee went on to state:

Interestingly, although I think he was probably 
psychotic at times during his 13 weeks in basic 
training, his personal resources and the structure 
and environmental support provided by the Army made 
it possible for him to make it through without 
becoming completely dysfunctional.

The VA examiner's opinion was based, in part, on the 
assumption that the appellant's condition was stable from 
1980 to 1995, an assumption that may be incorrect in light of 
the June 1989 treatment records.  The examiner may also find 
the 1993 treatment records to be useful as they document the 
veteran's symptoms immediately after his discharge from 
service.  Therefore, the Board concludes the opinion provided 
in 2003, although useful, was not based upon a complete or 
accurate record, and additional development is needed.



Chronic fatigue syndrome 

Service medical records dated in May 1993 indicated that the 
veteran was seen with complaints of feeling weary, tired, 
sick and weak.  He stated that he was sore and tired after a 
full day's work.  He indicated that after returning from 
Saudi Arabia he noticed that he experienced a tired feeling 
after work.

When he separated from active duty in 1993, the appellant 
completed a Report of Medical History wherein he denied 
having frequent trouble sleeping.  He also denied this in 
April 1994. 

VA treatment notes reflect the following.  In February 2002, 
the appellant stated that he had feelings of chronic fatigue, 
that had been "real bad" when he returned from the Persian 
Gulf. 

When examined by VA in January 2003, the appellant complained 
of fatigue that had begun in 1993.  The examiner stated the 
criteria for diagnosing chronic fatigue syndrome were not 
met.  The examiner noted that the appellant had reported 
difficulty with sleep due to nightmares and lack of sleep 
would contribute to any fatigue that he would have.  He did 
not, however, appear fatigued during the interview.  

The examiner failed to specifically address the fact that the 
veteran complained of weakness and fatigue in service and 
whether his current complaints are associated therewith.  The 
examiner also failed to state whether, even if the criteria 
for diagnosing chronic fatigue syndrome are not met, the 
veteran otherwise has fatigue as a manifestation of 
undiagnosed illness. Therefore, the Board concludes the 
opinion provided in 2003 was not based upon a complete or 
accurate record, and additional development is needed.



Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to these claims that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Return the appellant's claims file to 
the examiner that provided the opinion in 
April 2003.  If that individual is no 
longer available, refer the file to any 
psychiatrist or psychologist.  If the 
medical professional feels an examination 
is needed to answer the following 
questions, schedule the appellant for 
such an examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is clear that the appellant's 
schizophrenia was not aggravated by his 
military service.  That is, in reviewing 
the symptoms of the disability prior to 
service, is it clear that the appellant's 
military service aggravated the condition 
beyond what would otherwise be the normal 
progress of the disease?  In answering 
these questions, please discuss the June 
1989 records for a relapse or 
decompensation that occurred shortly 
after the appellant completed his basic 
training. 

3.  Refer the veteran's claims files to 
a general medical examiner for an 
opinion as to whether the veteran 
suffers from fatigue due to undiagnosed 
illness.  Specifically, the examiner 
should refer to the service medical 
records dated in May 1993 that indicated 
the veteran complained of being tired 
and weary upon returning from Saudi 
Arabia.  The examiner must indicate 
whether it is at least as likely as not 
that the veteran currently suffers from 
fatigue or chronic fatigue syndrome as a 
result of his military service, to 
include whether he has fatigue as a 
manifestation of undiagnosed illness.  
As part of this opinion, the examiner 
should state whether the veteran's 
subjective complaints of fatigue are 
attributable to any of his other known, 
diagnosed disorders.

4.  Then, after ensuring the VA 
examination reports or opinions are 
complete and that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claims.  If such action 
does not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


